Citation Nr: 0602439	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-39 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In March 1992, the RO, in pertinent part, denied the 
veteran's claim for service connection for a low back 
disability, with a notification letter dated in March 1992.  
The veteran did not appeal this decision.  

3.  New evidence received since the March 1992 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

4.  The veteran's current low back disability is shown by 
competent medical evidence to be related to his service.


CONCLUSIONS OF LAW

1.  The March 1992 RO decision, denying a claim for service 
connection for a low back disorder, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received since the 
March 1992 decision, and the claim for service connection for 
a low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

3.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the VCAA, codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) was enacted and became effective.  This 
law describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA also revised the 
regulations effective November 9, 2000.  See  66 Fed. Reg. at 
45,620-32 (August 29, 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Given the favorable outcome as follows, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue which 
would result from a remand solely to allow the RO to apply 
the VCAA would not be justified.

II.  New and Material Evidence

Service connection for a low back disorder was denied by the 
RO in a March 1992 decision, on the basis that low back pain 
was not found on the last examination.  Notice of this 
decision was dated in March 1992.  The veteran did not appeal 
this decision.  He filed to reopen this claim in April 2003.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2005).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

As previously indicated, regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

At the time of the March 1992 decision, the record included 
service medical records that showed instances of treatment 
for back complaints.  Among the veteran's contentions in 
support of his claim to reopen, he has alleged having had 
some surgery on his back in 1972.  The service medical 
records reflect that the veteran was noted to have a 
pilodinal cyst that was symptomatic in July 1971 and was 
located at the rear tip of the coccyx.  He underwent surgery 
on the pilodinal cyst in October 1972.  He was seen in 
December 1975 for complaints of pain in the neck and left 
thoracic region for four days and was assessed with possible 
muscle strain.  In December 1977, he gave a history of an 
operation on a cyst on his back and complained of pain in the 
back at the location of the old cyst.  In April 1980 he was 
seen for complaints that included pain in his back.  A March 
1988 record did not show specific complaints of back pain, 
but revealed him to climb telephone poles and to have 
complaints of pain in his left thigh.  In December 1988 he 
was seen for a one month history of low back pain, with 
localized L-5 pain for which diagnosis was deferred.  A June 
1989 record likewise noted complaints of continued low back 
pain over the years, which began in Germany, assessed as 
mechanical low back pain.  In October 1989 he was seen for 
multiple complaints that included low back pain, and was 
assessed with a history of low back pain.  His May 1991 
retirement examination's report of medical history revealed 
complaints of back pain in the lower area when doing physical 
training; clinical examination was normal. 

Also previously before the RO in March 1992 is the report of 
a November 1991 VA examination, which gave no indication that 
any records from the claims file, to include any service 
medical records, were reviewed.  The veteran was noted to be 
applying for service connection and had a number of 
complaints, including low back pain, which did not radiate 
anywhere.  Musculoskeletal examination revealed a well 
developed muscular system with no fixed deformities.  Nervous 
system examination revealed his neurological examination to 
be normal and the examination of the spine was normal.  The 
diagnoses included low back pain which was most likely 
musculoskeletal.  

Based on this evidence, the RO in a March 1992 rating 
decision denied entitlement to service connection for a low 
back pain disorder, on the basis that low back pain was not 
found on the last examination.  

Evidence received after March 1992 includes private medical 
records showing that the veteran underwent physical therapy 
(PT) for low back complaints between November and December of 
2001.  The records included a November 2001 evaluation for 
PT, in which he gave a history of profound low back pain, 
with an onset date of October 2001.  The objective findings 
showed him to have a moderate to severe low back pain with 
severe locking in the left sacroiliac joint, and severe 
locking in the lumbar spine that prohibited movement into the 
lumbar curve and muscle rigidity in the low back and hips.  
The assessment in the November 2001 PT evaluation was severe 
low back problems with pain at 10/10 levels and rigid 
hypertonicity in the thoracic and lumber spine from this 
pain.  Physical therapy records showed no real improvement in 
his symptoms.

Also received after March 1992 were VA treatment records from 
2002, with a June 2002 record showing persistent low back 
pain, with a long history (greater than 11 years) of low back 
pain and intermittent "shooting left leg pain" to the ankle 
as well as occasional right leg pain.  Electromyograph (EMG) 
was significant for chronic L5 radiculopathy and magnetic 
resonance imaging (MRI) was significant for mild bulge at L3-
4 and L4-5, as well as mild neuroforaminal narrowing at L3-4 
on the right.  He was assessed with chronic low back pain and 
left leg radiculopathy by history and imaging studies.  The 
option of L4-5 microdiskectomy was discussed.  The VA records 
from September 2002 reflect that he underwent a lumbar 
discectomy in July 2002 secondary to herniated lumbar disc 
with radiculopathy.  Again his history of low back pain and 
intermittent shooting left leg pain was said to be greater 
than 11 years in duration.  After the surgery, he underwent 
physical therapy for his low back in September 2002.  

Also received after March 1992, is the report of an October 
2003 VA QTC examination, which in part, examined the 
veteran's lumbar spine.  There is no indication that this 
examination included a review of the claims file.  The 
specific history elicited from the veteran indicates that he 
remembered some surgery done on his back in 1972.  It was not 
clear if they went to the vertebrae, but he mentioned that 
they lanced it and drained some fluid, after which he 
improved.  He indicated for a while he had been doing great 
until he experienced some back pain, especially now at the 
upper back.  A discussion of the functional limitations due 
to back pain was given.  

Examination of the thoracolumbar spine revealed mild 
tenderness with no radiation of pain on movement.  There was 
no muscle spasm.  Straight leg raising was negative on both 
sides.  Range of motion was limited by pain in all 
directions.  There was no intervertebral disc syndrome.  X-
ray was noted to show mild dextroscoliosis, moderate 
degenerative changes in the facet joint in the mid and lower 
spine regions.  There was minimal hypertrophic lipping in the 
mid and lower lumbar region with mild narrowing of the L4 L5 
disc space.  Otherwise the lumbosacral spine was 
radiographically normal.  The assessment was that "for the 
claimed condition of surgery for the lower back" there was 
no pathology or objective finding to render a diagnosis.  
There was no scar or any radiographic findings that showed 
the veteran had surgery in the lower back.  It must have been 
some soft tissue surgery done in the past that had resolved.  

Among the additional evidence received after March 1992 is 
the report of a March 2004 VA fee basis examination, which 
included examination of the veteran and review of records 
from the claims file, and included a mention of the service 
medical records including records of treatment for low back 
pain (LBP) in 1977 and 1978.  The specific history given for 
the low back condition indicated that the veteran had been 
suffering from degenerative disc disease (DDD) of the lumbar 
spine for 18 years, with the pain said to occur constantly 
and traveled to the left foot.  The pain level was described 
as at a level of 8-9 and elicited by physical activity.  The 
pain was also said to come by itself.  Rest and medication 
relieved the pain.  The examiner discussed functional 
limitations brought about by the back pain symptoms, 
concluding that it resulted in 3 times lost from work per 
month.  

Physical examination (PE) revealed a lumbar surgical scar 
measuring about 5 centimeters by 3 centimeters with 
tenderness.  His posture was within normal limits, with 
abnormal gait described as otalgic.  The thoracolumbar spine 
revealed complaints of radiating pain on movement down the 
left leg.  Muscle spasm was absent.  There was tenderness 
noted on the lumbar examination.  Straight leg raising was 
negative on the right and positive on the left.  Range of 
motion was limited in all directions, with additional 
limitation due to pain, which was the major functional 
impact.  There were signs of intervertebral disc syndrome at 
the lumbar spine, with nerve root impingement at L4-5.  The 
intervertebral disc caused bladder dysfunction, requiring the 
use of pads, but did not cause bowel or erectile dysfunction.  

Neurological examination showed L4-5 nerve root involvement 
revealing findings of neuralgia.  There was sensory 
dysfunction with findings of left leg pain.  Other 
neurological findings were within normal limits on sensory 
and motor function, and reflexes were 2+ on knee and ankle 
jerk.  Lumbar spine X ray report showed degenerative 
arthritis and joint narrowing.  There was DDD L4-5 and 
degenerative joint (DJD) L3-4 and L4-5.  The diagnosis on the 
March 2004 VA examination was DDD L4-5 and DJD L3-4 and L4-5 
with left lower extremity L5 radiculopathy status post L4-5 
discectomy with evidence of intervertebral disc (IVD.)  The 
subjective factors were history of low back pain (LBP), left 
lower extremity (LLE) radiculopathy and surgery.  The 
objective factors were evidence on physical examination of 
surgical scar tenderness to palpation (TTP), LLE 
radiculopathy, decreased ROM with pain, tenderness on PE.  
Service medical records (SMR) concurred with (c/w) this 
diagnosis.  X rays c/w DDD and DJD as described.

The examiner's opinion as to the etiology of the veteran's 
current lumbar spine condition was that the current condition 
of chronic low back pain took place 18 years ago and occurred 
spontaneously.  The current diagnosis was at least as likely 
as not service related because there was both a 
pathophysiological relationship between the conditions and 
evidence in the medical records explaining the relationship.  
The explanation was review of the SMR of the above 
conditions.  

Also received after March 1992 is a June 2004 letter from the 
veteran's chiropractor, who examined the veteran for possible 
treatment.  After examination, discussion of the veteran's 
complaints and review of the historical medical records 
including X rays the chiropractor opined that the veteran 
suffered from degenerative joint disease caused by multiple 
repetitive micro traumas 20 to 30 years ago.  In discussing 
this, the veteran stated that he hurt his back on several 
occasions during his active military career.  He stated that 
he had slipped and fallen several times while putting up 
telephone poles and running cable in 1968 through 1970.  The 
time frame would certainly fit with the degenerative changes 
shown in the X rays.  The chiropractor opined that it was as 
likely as not that the problems the veteran was currently 
having with his back were a direct result of trauma sustained 
by the veteran in active duty from 1968 to 1971.  

Based on review of the additional evidence, the Board finds 
that new and material evidence has been submitted to reopen a 
previously denied claim for service connection for a lumbar 
spine disorder.  The new evidence, particularly the VA fee 
basis medical examination of March 2004, reflects an opinion 
based on review of the medical evidence in the claims file, 
including the previously considered service medical records, 
and concluded that the veteran's current lumbar spine 
disorder as likely as not began in service.

As the basis for the prior denial of the RO in its March 1992 
denial of entitlement to service connection for a low back 
pain disorder, was the fact that low back pain was not found 
on the last examination before this decision, the Board finds 
that this additional evidence showing a current lumbar spine 
disorder, with an opinion linking this disorder to service, 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and does raise a reasonable 
possibility of substantiating the claim.  

Under these circumstances, as new and material evidence has 
been submitted, the claim is now reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

III.   Service Connection

Having reopened this claim, the Board now turns to the 
question as to whether the veteran is entitled to service 
connection for his low back disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board finds that the evidence indicates that the 
veteran's back disability is related to his service.  The 
veteran's service medical records, discussed at length above, 
show that he was treated for back complaints at numerous 
times throughout his active service.  Post-service records 
also discussed above, reflect ongoing treatment for back 
complaints through 2004, with treatment records from 2002 
repeatedly describing the veteran's lumbar spine complaints 
to be chronic and long term in nature, having existed for 
more than 11 years.  The veteran's service is noted to have 
ended in June 1991, with his retirement examination of May 
1991 showing complaints of back pain; thus the 11 plus years 
of duration for back pain would likely date back to active 
service.  Service medical records again are noted to show 
treatment for back pain throughout service, including the 
late 1980's. 

Finally, the March 2004 VA fee basis examination is noted to 
have provided an etiology opinion based on review of the 
service medical records and the claims file and examination 
of the veteran, that his currently diagnosed back disability 
diagnosed as DDD L4-5 and DJD L3-4 and L4-5 with left lower 
extremity L5 radiculopathy status post L4-5 discectomy as 
likely as not began in service.  This opinion is not shown to 
be contradicted by any other evidence, and in fact is 
supported by the other evidence of record, including the VA 
treatment records showing treatment for a back disorder that 
is long in duration as well as the June 2004 chiropractor's 
letter stating that the veteran's degenerative changes of the 
lumbar shown in the X rays likely began in service while he 
was working with equipment such as telephone poles.  

Given the foregoing, the Board finds that the benefit of the 
doubt is resolved in favor of the veteran.  Accordingly, 
service connection is warranted for the veteran's low back 
disability.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disability 
is reopened.

Service connection for a low back disability is granted.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


